Case 2:19-cv-03109-JAK-PLA Document 72 Filed 07/23/21 Page 1 of 5 Page ID #:1101



  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10   JEREE GANT, individually, and on            Lead Case No.: 2:19-cv-03109-JAK (PLAx)
      behalf of other members of the general      Consolidated Case No.:
 11   public similarly situated,                  2:19-cv-06741-JAK (PLAx)
 12
                   Plaintiff,                     Honorable John A. Kronstadt
 13                                               Courtroom 10B
            vs.
 14                                               JUDGMENT
      ALDI, INC., a California corporation;
 15
      AI CALIFORNIA LLC, an unknown               Date:              July 19, 2021
 16   business entity; and DOES 1 through         Time:              8:30 a.m.
      100, inclusive,                             Courtroom:         10B
 17
                   Defendants.
 18 __________________________________
 19
      JENNIFER LACEY-SALAS, an
 20   individual, on behalf of herself and on
      behalf of all persons similarly situated,
 21
                   Plaintiff,
 22
 23         vs.
 24   ALDI, INC., a California corporation;
      AI CALIFORNIA LLC, a Limited
 25   Liability Company; and DOES 1
 26   through 50, Inclusive,

 27                Defendants.
 28
Case 2:19-cv-03109-JAK-PLA Document 72 Filed 07/23/21 Page 2 of 5 Page ID #:1102


    1           Jeree Gant and Jennifer Lacey-Salas (“Plaintiffs”) and Defendants ALDI
    2   Inc. and AI California, LLC (“Defendants”) having settled the above-captioned
    3   action (“Action”), and the Court having entered an order granting Plaintiffs’
    4   Motion for Final Approval of Class and Collective Action Settlement on July 19,
    5   2021 (“Final Approval Order”), and good cause appearing, HEREBY ENTERS
    6   JUDGMENT, ORDERING, ADJUDICATING, AND DECREEING THAT:
    7           1.    Except as set forth in the Class and Collective Action Settlement
    8   Agreement and Release (“Settlement,” “Agreement,” or “Settlement Agreement”)
    9   and the Final Approval Order, Plaintiffs, Participating Class Members, and
   10   Participating FLSA Members, shall take nothing by the Consolidated
   11   Class/Collective Action.
   12           2.    Each party shall bear its own attorneys’ fees and costs, except as
   13   otherwise provided in the Settlement Agreement and Final Approval Order.
   14           3.    The following individuals timely and validly requested exclusion from
   15   the Class Settlement, and thereby, are not bound by the Class Settlement: Samuel
   16   Rotter and Javier Mendez.
   17           4.    The Court hereby enters Judgment by which all Participating Class
   18   Members are bound by the Class Settlement, and Participating Class Members
   19   shall be deemed to have given a release of any and all Released Class Claims
   20   against the Released Parties, as set forth in the Settlement Agreement.
   21         5. The Court hereby enters Judgment by which all Participating FLSA
   22           Members shall be bound by the FLSA Settlement and part of the FLSA
   23           Collective, and all Participating FLSA Members shall be deemed to have
   24           given a release of any and all Released FLSA Claims against the Released
   25           Parties, as set forth in the Settlement Agreement.
   26   ///
   27   ///
   28   ///
                                                 -1-
Case 2:19-cv-03109-JAK-PLA Document 72 Filed 07/23/21 Page 3 of 5 Page ID #:1103


    1           6.   As used herein, the quoted terms have the meanings set forth below:
    2                a.      “Class” or “Class Members” means all current and former
    3   hourly-paid or non-exempt employees who worked for any of the Defendants
    4   within the State of California at any time during the period from February 14, 2015
    5   through June 29, 2020.
    6                b. “Class Period” means the period from February 14, 2015 through
    7                     June 29, 2020.
    8                c.      “Class Settlement” means the settlement and resolution of
    9   Released Class Claims, which will be binding on all Participating Class Members.
   10                d.      “Consolidated Class/Collective Action” means the consolidated
   11   action that includes Jeree Gant v. ALD1, Inc., et al., United States District Court
   12   for the Central District of California, Case No. 2:19-cv-03l09-JAK-PLA (the
   13   “Gant Class Action”) and Jennifer Lacey-Salas v. ALDI Inc., et al., United States
   14   District Court for the Central District of California, Case No. 2:19-cv-06741-JAK-
   15   PLA (the “Lacey-Salas Action”).
   16                e.      “FLSA Members” means all current and former hourly-paid or
   17   non-exempt employees who worked for any of the Defendants within the State of
   18   California at any time during the period from February 14, 2016 through June 29,
   19   2020.
   20                f.      “FLSA Period” means the period from February 14, 2016
   21   through June 29, 2020.
   22                g.      “FLSA Settlement” means the settlement and resolution of
   23   Released FLSA Claims, which will be binding on all Participating FLSA
   24   Members.
   25                h.      “Participating Class Members” means all Class Members who
   26   did not submit a timely and valid Request for Exclusion to the Settlement
   27   Administrator.
   28   ///
                                                -2-
Case 2:19-cv-03109-JAK-PLA Document 72 Filed 07/23/21 Page 4 of 5 Page ID #:1104


    1                i.     “Participating FLSA Members” means all FLSA Members who
    2   endorse and negotiate their FLSA Payment, and who are thereby deemed to have
    3   opted into and are bound by the FLSA Settlement.
    4                j.     “Released Class Claims” means any and all claims, rights,
    5   demands, liabilities and causes of action, whether known or unknown, that were
    6   asserted or that could have been asserted and arise from the same set of operative
    7   facts alleged in the operative complaints of the Consolidated Class/Collective
    8   Action during the Class Period, including, but not limited to, all claims under
    9   California Labor Code §§ 201-204, 210, 226, 226.7, 510, 512, 558, 1174, 1194,
   10   1197, 1197.1, 1198, 2800, 2802, any applicable California Industrial Welfare
   11   Commission Wage Order, claims under the California Unfair Competition Law,
   12   California Business & Professions Code §§ 17200, et seq., and any remedies for
   13   any of the claims described herein, including, damages, penalties, restitution,
   14   declaratory relief, equitable or injunctive relief, interest, attorneys' fees and costs.
   15   The Released Class Claims exclude all claims for civil penalties under the Private
   16   Attorneys General Act, California Labor Code §§ 2698, et seq. (“PAGA”) and all
   17   claims provided for under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.
   18   (“FLSA”).
   19                k.     “Released FLSA Claims” means any and all claims, rights,
   20   demands, liabilities and causes of action, whether known or unknown, that were
   21   asserted or reasonably could have been asserted based on the facts already alleged
   22   in the operative complaints of the Consolidated Class/Collective Action during the
   23   FLSA Period, for any alleged violations under the Fair Labor Standards Act, 29
   24   U.S.C. §§ 201, et seq. (FLSA), including, but not limited to, failure to pay
   25   minimum wage or failure to pay overtime under the FLSA. The Released FLSA
   26   Claims covers only claims provided for under FLSA.
   27   ///
   28   ///
                                                 -3-
Case 2:19-cv-03109-JAK-PLA Document 72 Filed 07/23/21 Page 5 of 5 Page ID #:1105


    1                l.     “Released Parties” means Defendants, their former, present and
    2   future owners, parents, subsidiaries and affiliates, and all of their current, former
    3   and future officers, directors, members, shareholders, managers, human resources
    4   representatives, employees, agents, principals, heirs, representatives, accountants,
    5   auditors, consultants, insurers and reinsurers, and attorneys of the entities listed in
    6   this paragraph.
    7         7.     After entry of this Judgment, the Court shall retain jurisdiction to
    8   construe, interpret, implement, and enforce the Settlement Agreement and this
    9   Judgment, to hear and resolve any contested challenge to a claim for settlement
   10   benefits, and to supervise and adjudicate any dispute arising from or in connection
   11   with the distribution of settlement benefits.
   12         8.     This Judgment is intended to be a final disposition of the Action in its
   13   entirety and is intended to be immediately appealable.
   14         9.     Notice of entry of this Judgment shall be given to the Participating
   15   Class Members and Participating FLSA Members by posting a copy of this
   16   Judgment on Simpluris, Inc.’s website for a period of at least sixty (60) calendar
   17   days after the date of entry of this Judgment. Individualized notice is not required.
   18
   19
   20   Date: July 23, 2021                      _________________________________
                                                John A. Kronstadt
   21                                           United States District Judge
   22
   23
   24
   25
   26
   27
   28
                                                 -4-
